Citation Nr: 0531244	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-07 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals, arthrotomy with degenerative changes and scar, 
medial aspect, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome, with degenerative 
changes.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The issue of an increased rating for post-operative 
residuals, arthrotomy with degenerative changes and scar, 
medial aspect, right knee, currently evaluated as 20 percent 
disabling, is remanded to the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's left knee patellofemoral syndrome, with x-ray 
evidence of degenerative changes, is manifested by 
patellofemoral pain, but no swelling, no laxity with varus 
and valgus stress, negative anterior and posterior drawer 
signs, and range of motion from full extension to 115 degrees 
of flexion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome, with degenerative 
changes, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decisions, VA notified the veteran by a letter dated in 
August 2003, with regard to the left knee, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran did not submit any private medical records relevant 
to this issue or identify any private medical records that 
needed to be obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for a VA 
examination, and examinations of the left knee were 
conducted.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of 


the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  In response to the Board 
remand in August 2005, the veteran requested that his case be 
decided without a hearing.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

An April 2003 VA treatment record noted that the veteran 
reported chronic bilateral knee pain which limited his daily 
activities due to discomfort.  The veteran was prescribed 
nonsteroidal anti-inflammatory medications.  A June 2003 VA 
magnetic resonance imaging scan (MRI) of the left knee 
indicated degenerative-type tearing and maceration of the 
entire medial meniscus with blunting of the anterior free 
edge and under surface erosive tears of the posterior horn.  
There was also mild, tricompartmental degenerative joint 
disease with small geodes at the posterior lateral tibial 
plateau, and fatty replacement of the semimembranosus muscle 
body suggesting prior injury.

A July 2003 VA treatment record showed that the veteran 
reported continued knee pain which woke him up at night, and 
that the biggest difficulty was walking up stairs, causing 
muscle fatigue and achiness.  However, he noted that there 
were no mechanical symptoms, effusion, or instability in 
either knee.  Physical therapy, a knee brace, and a trial of 
glucosamine chondroitin were recommended.  In October 2003, a 
VA joints examination of the left knee was conducted.  The 
veteran reported having left knee pain in the anterior medial 
aspect since 2002, with no known injury or other cause.  The 
veteran noted no mechanical symptoms, 


including catching or locking.  However, he did report pain 
ranging from 2/10 at its best to 8/10 at its worst, which was 
worsened by going up and down stairs or hills.  There had 
been no episodes of dislocation or recurrent subluxation.  He 
denied any weakness, stiffness, swelling, heat, redness, 
instability, locking, fatigability, or lack of endurance.  He 
had taken both vitamin supplements and prescription 
medications for his knee conditions.  The veteran reported 
flareups of his knee pain 2 or 3 times per week, lasting for 
1 or 2 days at a time, during which the pain was 7/10 or 
8/10.  He used a cane, but no crutches, braces, or corrective 
shoes.  

Physical examination of the left knee showed range of motion 
from full extension to 120 degrees flexion and he was able to 
maintain his extension and flexion during episodes of pain.  
However, there was no evidence of pain during knee range of 
motion testing.  It was noted that functional range of motion 
was not limited by repetitive motion or incoordination.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  
The knee was stable to varus and valgus stress, both at 
neutral and 30 degrees of flexion.  The drawer tests, 
anteriorly and posteriorly, were negative, as were the 
Lachman's and McMurray's tests.  There was no tenderness to 
palpation, or tenderness along the medial or lateral joint 
line.  The veteran was noted to be able to full bear weight 
on both lower extremities, but when walking without a cane, 
his gait was antalgic, favoring his right side.  The 
assessment was patellofemoral syndrome of the left knee, 
which the examiner found was the source of his left knee 
pain, not the mild degenerative changes of the left knee 
shown on x-ray.  The examiner also noted that the veteran's 
left knee pain and patellofemoral syndrome resulted from his 
chronic gait pattern, which was altered by his right knee 
disability.   

At a December 2003 orthopedic consultation, the veteran 
reported mild left knee pain, with occasional crepitus, but 
no locking.  The left knee had range of motion from 0 to 
approximately 120 degrees of flexion, with mild medial joint 
line pain.  X-rays performed in March 2004, showed mild to 
moderate osteoarthritic disease of the medial compartment in 
the left knee.  

During a September 2004 VA orthopedic consultation, the 
veteran reported that he experienced bilateral knee pain, for 
which he took prescription medication, even after his 
November 2003 right knee arthroscopy.  He also experienced 
stiffness after extended periods of sitting, and increased 
pain after long periods of standing still.  However, he did 
not experience any swelling, locking, or catching.  He 
intermittently walked with a cane, but did not use knee 
braces or other assistive devices.  Physical examination of 
the left knee showed no swelling, no laxity with varus or 
valgus stress, negative anterior and posterior drawn signs, 
and no limp on weightbearing.  Range of motion was from full 
extension to 115 degrees of flexion.  The assessment was 
bilateral knee pain, with primarily patellofemoral pain in 
the left knee.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
current appeal is based on the assignment of an initial 
rating for the left knee following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an 


initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.

Service connection for the veteran's left knee was granted in 
November 2003, secondary to his service-connected right knee, 
effective May 7, 2003, and a 10 percent rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5024.  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(2005).  Diagnostic Code 5024 contemplates tenosynovitis, and 
is rated on limitation of motion, as degenerative arthritis.  
Degenerative arthritis established by x-ray findings is rated 
on limitation of motion; however, when the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

A noncompensable evaluation is for assignment when flexion of 
the leg is limited to 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Evaluations of 10, 20, and 30 
percent disabling are assigned when flexion of the leg is 
limited to 45 degrees, 30 degrees, and 15 degrees, 
respectively.  Id.  When extension of the leg is limited to 5 
degrees, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  Evaluations of 10, 20, 
30, 40, and 50 percent disabling are assigned when extension 
of the leg is limited to 10, 15, 20, 30, and 45 degrees, 
respectively.  

On VA examination in October 2003, limitation of flexion of 
the left leg was to 120 degrees.  A VA orthopedic 
consultation in September 2004 noted limitation of flexion of 
the left leg to 115 degrees.  Extension was shown as full on 
examination.  Accordingly, although limitation of flexion has 
been shown, the degree to which the motion of the knee is 
limited does not warrant a compensable evaluation under 
Diagnostic Codes 5260 and 5261.  Further, the October 2003 
examination found 


that functional range of motion was not limited by repetitive 
motion, or incoordination, with no evidence of pain in the 
knee during range of motion testing.  See 38 C.F.R. §§ 4.40, 
4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Nevertheless, the evidence of record indicates x-ray evidence 
of degenerative arthritis.  As the limitation of motion of 
the left knee is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
under the provisions of Diagnostic Code 5003.  

The Board has considered the potential application of the 
various provisions of the Schedule.  However, recurrent 
subluxation or lateral instability, ankylosis of the left 
knee, impairment of the tibia and fibula, genu recurvatum, 
and removal or dislocation of the semilunar cartilage have 
not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5262, 5263 (2005).  Accordingly, a 
schedular rating in excess of 10 percent for the left knee is 
not warranted.  

Finally, the Board has also considered the issue of whether 
the veteran's service-connected left knee disorder presents 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case, the schedular evaluations in 
this case are not inadequate.  A rating in excess of the 
currently assigned rating is provided for certain 
manifestations of the service-connected left knee disorder, 
but the medical evidence reflects that those manifestations 
are not present in this case.  In this regard, the evidence 
does not show that the veteran's service-connected left knee 
markedly interferes with employment, nor does it require 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  The veteran has asserted that he has had to 
reduce his time at work, but continues his employment as a 
woodworker, where he must stand continuously, lift items 
daily, as well as engage in other physical activities 
requiring 


use of his left knee.  He has not required any surgery on his 
left knee, nor does the record show that he is required to 
use any assistive devices other than the occasional use of a 
cane for assistance in ambulating.  Therefore, in the absence 
of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met and the RO's decision not to 
refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

Accordingly, an initial rating in excess of 10 percent 
disabling for left knee patellofemoral syndrome, with 
degenerative changes, is not warranted at any time subsequent 
to May 7, 2003.  See 38 C.F.R. § 3.400 (2005).  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for left knee 
patellofemoral syndrome, with degenerative changes, is 
denied.


REMAND

The veteran's post-operative residuals, arthrotomy with 
degenerative changes and scar, medial aspect, right knee, are 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 
(2005).  The evidence shows in November 2003, the veteran 
underwent arthroscopic surgery on his right knee.  Although 
the veteran was afforded a VA examination with regard to his 
service-connected right knee in September 2004, the Board 
finds this examination is inadequate for rating purposes.  
The Court has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand [to the RO] is 


required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the 
instant case, while the September 2004 examination considered 
the presence of the veteran's pain, the effect of his pain on 
the functional use of the knees was not set out in the 
report.  The Court has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Additionally, although the September 2004 VA examination is 
relevant to the issue of an increased rating for the 
veteran's service-connected right knee disorder, the RO 
failed to provide the veteran with a supplemental statement 
of the case discussing this evidence.  See 38 C.F.R. § 19.31 
(2005).

Accordingly, the issue is remanded for the following actions:

1.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the 


claim.  The veteran must then be given 
an opportunity to respond.  

2.  Thereafter, the veteran must be 
afforded a VA examination to determine 
the current extent of the 
service-connected right knee disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests that are 
deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings.  Specifically, in addition to 
noting the range of motion of the right 
leg, to include extension and flexion, 
and whether instability exists, the 
examiner must discuss whether there is 
evidence of weakness, fatigability, 
lack of coordination, restricted or 
excess movement of the joint, or, pain 
on movement, and if any of these are 
present, comment upon the functional 
limitations caused by the veteran's 
service-connected right knee disorder.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 


obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  When the above development has been 
completed, the claim must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran.  After the veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


